State of New York
                     Supreme Court, Appellate Division
                         Third Judicial Department
Decided and Entered: January 26, 2017                     107578
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                       MEMORANDUM AND ORDER

CLARENCE C. MYLES,
                    Appellant.
________________________________


Calendar Date:   November 29, 2016

Before:   Peters, P.J., Garry, Egan Jr., Mulvey and Aarons, JJ.

                               __________


     G. Scott Walling, Schenectady, for appellant.

      J. Anthony Jordan, District Attorney, Fort Edward (Sara E.
Fischer of counsel), for respondent.

                               __________


      Appeal from a judgment of the County Court of Washington
County (McKeighan, J.), rendered March 20, 2015, convicting
defendant upon his plea of guilty of the crime attempted
promoting prison contraband in the first degree.

      In satisfaction of a two-count indictment, defendant
pleaded guilty to attempted promoting prison contraband in the
first degree. He was sentenced as a second felony offender in
accordance with the terms of the plea agreement to a prison term
of 1½ to 3 years. Defendant appeals.

      Appellate counsel seeks to be relieved of his assignment of
representing defendant on the ground that there are no
nonfrivolous issues to be raised on appeal. Based upon our
review of the record, we agree. Therefore, the judgment is
affirmed and counsel's request for leave to withdraw is granted
                              -2-                  107578

(see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d
650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).

      Peters, P.J., Garry, Egan Jr., Mulvey and Aarons, JJ.,
concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court